ORDER

On January 17,1986, the Board of Attorneys Professional Responsibility (Board) filed a report recommending that the court grant the petition of Robert Allen Beamer, dated January 4,1986, for the voluntary revocation of his license to practice law in Wisconsin. That petition was filed while the Board was investigating allegations that Attorney Beamer had misappropriated funds from a trust *483and had prepared accountings for the trust and its beneficiaries which misrepresented the value of the trust assets.
On July 12,1985, Attorney Beamer was convicted on a plea of guilty of seven counts of interstate transportation of stolen checks in connection with his conversion of trust funds. The U.S. District Court for the Eastern District of Wisconsin sentenced Attorney Beamer to three years' imprisonment on one count, suspended sentence on the remaining counts, placed Attorney Beamer on five years' probation commencing on the date of his release from prison, and ordered him to make restitution in the amount of $591,509.
In his petition for the revocation of his license by consent, pursuant to SCR 21.10(1), Attorney Beamer stated that he cannot successfully defend against the allegations of unprofessional conduct in connection with this matter. Attorney Beamer acknowledged in his petition that the allegations constitute violations of SCR 20.04(3) and (4) and SCR 20.50(2)(c) and (d). He stated that he has discontinued the practice of law, has no law office and no client files or pending actions.
With respect to the issue of restitution to those who suffered financial loss as a result of Attorney Beamer's unprofessional conduct, while the court is not bound by the determinations made by the federal court, those determinations are accepted for the purposes of this disciplinary proceeding.
IT IS ORDERED that the license of Robert Allen Beamer to practice law in Wisconsin is revoked, effective the date of this order.
IT IS FURTHER ORDERED that, as a condition of the reinstatement of his license to practice law in Wisconsin, Robert Allen Beamer make restitution in the amount of $591,509 to those persons and entities that incurred financial loss as a result of his unprofessional conduct.
*484IT IS FURTHER ORDERED that Attorney Robert Allen Beamer comply with the provisions of SCR 22.26 concerning the requirements of a person whose license to practice law in Wisconsin has been revoked.